


110 HJ 39 IH: Proclaiming Casimir Pulaski be an honorary

U.S. House of Representatives
2007-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 39
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2007
			Mr. Kucinich (for
			 himself, Mr. Shimkus,
			 Mr. Emanuel,
			 Mr. Hastert,
			 Mr. Dingell,
			 Ms. Kaptur,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Ms. Velázquez,
			 Mr. Lipinski,
			 Ms. Watson,
			 Mr. Grijalva,
			 Ms. Moore of Wisconsin,
			 Mr. Pascrell,
			 Mrs. McCarthy of New York,
			 Mr. Gutierrez,
			 Mr. Higgins,
			 Ms. Jackson-Lee of Texas,
			 Mr. Doyle,
			 Mr. Ryan of Ohio,
			 Mr. Arcuri,
			 Mr. Costello,
			 Mr. Carney, and
			 Mr. Murphy of Connecticut) introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proclaiming Casimir Pulaski be an honorary
		  citizen of the United States posthumously.
	
	
		Whereas Casimir Pulaski was a Polish military officer who
			 fought on the side of the American colonists against the British in the
			 American Revolutionary War;
		Whereas Benjamin Franklin recommended that General George
			 Washington accept Casimir Pulaski as a volunteer in the American Cavalry and
			 said that Pulaski was renowned throughout Europe for the courage and
			 bravery he displayed in defense of his country’s freedom;
		Whereas after arriving in America, Casimir Pulaski wrote
			 to General Washington, I came here, where freedom is being defended, to
			 serve it, and to live or die for it;
		Whereas the first military engagement of Casimir Pulaski
			 with the British was on September 11, 1777, at the Battle of Brandywine, and
			 his courageous charge in this engagement averted a disastrous defeat of the
			 American Cavalry and saved the life of George Washington;
		Whereas on September 15, 1777, George Washington elevated
			 Casimir Pulaski to the rank of Brigadier General of the American
			 Cavalry;
		Whereas Casimir Pulaski formed the Pulaski Cavalry Legion,
			 and in February 1779, this legion ejected the British occupiers from
			 Charleston, South Carolina;
		Whereas in October 1779, Casimir Pulaski mounted an
			 assault against British forces in Savannah, Georgia;
		Whereas on the morning of October 9, 1779, Casimir Pulaski
			 was mortally wounded and was taken aboard the American ship USS Wasp, where he
			 died at sea on October 11, 1779;
		Whereas before the end of 1779, the Continental Congress
			 resolved that a monument should be erected in honor of Casimir Pulaski;
		Whereas in 1825 General Lafayette laid the cornerstone for
			 the Casimir Pulaski monument in Savannah, Georgia; and
		Whereas in 1929 Congress passed a resolution recognizing
			 October 11 of each year as Pulaski Day in the United States: Now, therefore, be
			 it
		
	
		That Casimir Pulaski is proclaimed to
			 be an honorary citizen of the United States posthumously.
		
